DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 04/02/2019.  The preliminary amendment filed 08/20/2021 is acknowledged.  With entry of the amendment, new claims 18-38 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 06/12/2019 and 12/02/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. An initialed copy of the IDS is included with the mailing of this Office action.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Specification
	The disclosure is objected to because of the following informalities:
	Insertion of section headings as prescribed in 37 CFR 1.77(b) (e.g., Background of the
invention, Brief summary of the invention, Brief description of the drawing, Detailed description of the
invention, etc.) at appropriate locations in the specification is suggested.
Appropriate correction of the specification is required.
Objection – Claims
	Claims 26 and 29 are objected to because of the following informalities: the reference to “claims” (plural) when referring back to a single previous claim.  
	Appropriate correction of the aforementioned claims is required. 

Claim Interpretation
Regarding Claim 27 (and depend claims 28, 29), the Office considers the preamble terminology
“for producing a polymer from at least one first component and a second component” to be a statement
of intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed
invention (i.e., a system), and the preamble merely states, for example, the purpose or intended use of
the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes,
Inc., v. Hewlett-Packard Co., 182 F,3d 1238, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir, 1939).

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 30-33, 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over either of Kuwahara et al (US 5980790) and Hendy (US 4060680).
	Regarding Claims 30, 32, 37 and 38, the claims lack novelty as being anticipated by either Kuwahara et al or Hendy or, alternatively, are rendered obvious by the respective teachings thereof. Said claims include all polymers made by any of the process embodiments encompassed by claim 18 or in the system of claim 27, such polymers lacking any specific properties whatsoever.  Accordingly, given the breadth of polymers made by the recited process or produced in the recited system and the lack of any basis to find that polymers throughout such breadth are substantively unique or substantially different on the basis of their production process/system, the copolymers exemplified in the cited references would be within the scope of claims 30, 32, 37 and 38, and therefore the claims are unpatentable. With respect to the specific copolymers recited in claims 37 and 38, see Kuwahara et al, Examples 2-6 (Cols. 14-15) for exemplification of the styrene-methylmethacrylate copolymer; and Hendy, Examples 1-4, 15, 16 and column 2, lines 54-56, for the styrene-acrylonitrile and α-methylstyrene-acrylonitrile copolymers.  In addition, it is noted that Hendy describes acrylonitrile/aromatic olefin copolymers produced according to the Hendy invention as having exceptionally good color and clarity, and that molding fabricated therefrom are reproducibly free of haze (Col. 2, lines 4-9).  Kuwahara et al similarly describe polymer obtained according to the patentees’ invention as “colorless and transparent,” and note that “[d]efective molding of the obtained polymer did not take place after 100 shots of the molding” (Col. 14, lines 1, 14-17).  In light of such disclosures, it is submitted that, prima facie, one of ordinary skill in the art would have expected the copolymer(s) of Kuwahara et al or Hendy to fulfill the object of the present invention in regards to reduced formation of red particles in pellets and surface defects in workpieces produced from the pellets by injection molding (cf., Spec., page 2, lines 11-14).  Where, as here, a product-by-process claim is rejected over a
prior art product that appears to be identical, although produced by a different process, the burden
properly shifts to applicants to come forward with evidence establishing an unobvious difference
between the claimed product and the prior art product. In re Marosi, 218 USPQ 195 (Fed. Cir. 1983).
Further as to claim 32, it is not seen, on the present record, wherein recitation of the system in which
the polymer was produced necessarily distinguishes the ultimate product in any unobvious respect over
the aforementioned copolymers disclosed by each of the applied references.
	Regarding Claims 31 and 33, Hendy discloses or at least renders obvious the polymer of claims 30 and 32, respectively, as discussed above.  Hendy further discloses the polymer mixed with at least one rubber, as claimed.  See Hendy at column 4, lines 11-16.  

Conclusion
	Claims 18-25, 27-28 and 34-36 are allowed.  Claims 26 and 29 are allowable in substance. 
The following is a statement of reasons for the indication of allowable subject matter:  Claims 18 and 27 (from which claims 19-26/34-36 and 27-29 respectively depend) are deemed to distinguish over the closest prior art to Morris et al (US 4555384), Mouaziz et al (J. Mater. Chem., 14, 2421-2424), Yamada et al (Polym. Chem., 2014, 5, 5283-5288) and JP 2009-7304 (JP ‘304). 
Applicant claims a process for producing a (co)polymer from at least one first component and at least one second component, where 
heat of reaction arising in the reactor is removed by an evaporative cooler,
by feeding gaseous vapor formed in the reactor to the evaporative cooler
wherein
a product stream containing condensed vapor is recirculated from the evaporative cooler via a
separator vessel to the reactor, wherein
the product stream is cooled in a heat exchanger before entry into the separator vessel, wherein an aqueous phase is separated off from the product stream in the separator vessel and wherein 
the product stream flows from the separator vessel under the force of gravity into the reactor.
(Claim 18)
	Applicant further claims a system for producing a polymer from at least one first component and at least one second component, comprising:
	a reactor and
an evaporative cooler for removing heat of reaction arising in the reactor, wherein
a separator vessel is arranged between the evaporative cooler and the reactor in such a way
that a product stream containing condensed vapor is conveyed from the evaporative cooler via
the separator vessel back into the reactor, wherein
a heat exchanger is arranged between the evaporative cooler and the separator vessel in such a
way that the product stream is cooled in the heat exchanger before entry into the separator
vessel, and wherein
the reactor, the evaporative cooler, and the separator vessel are arranged in such a way that the
product stream flows from the separator vessel under the force of gravity into the reactor.
(Claim 27)
Morris et al disclose a process for preparing styrene acrylonitrile copolymers or derivatives thereof (col. 8, lines 23-87), in which a reactor system is used which includes a reactor (Fig. 1, reference sign 1), a boiling cooler (Fig. 1, reference sign 15) and a separation vessel (Fig. 1, reference sign 19/32) (col. 8, line 62 – col. 9, line 14). Gaseous vapors condense in the boiling cooler and are conducted into the separation vessel, where an aqueous phase is removed. The product stream and the solvent are conducted back into the reactor or into the boiling cooler by means of a pump (Fig. 1, reference sign 29). This process is said to prevent the formation of black particles and improve the quality of the product (col. 2, lines 1-12 and col. 12, lines 4-36).  Significantly, Morris et al do not teach an arrangement of the boiling cooler and the separation vessel such that the product stream flows from the separator vessel under the force of gravity into the reactor.  Further, Morris et al is silent as to provision of a heat exchanger to cool the product stream before entry into the separation vessel.  Thus, the present invention is distinguished from Morris et al in that “the product stream is cooled in a heat exchanger before entry into the separator vessel” and “the product stream flows from the separator vessel under the force of gravity into the reactor” (Cl. 18) or in that “a heat exchanger is arranged between the evaporative cooler and the separator vessel” and “the reactor, the evaporative cooler, and the separator vessel are arranged in such a way that the product stream flows from the separator vessel under the force of gravity into the reactor” (Cl. 27).  
Mouaziz et al disclose the synthesis of a styrene methyl methacrylate copolymer using a reactor, a boiling cooler and a separation vessel (“Dean-Stark distillation unit”) (page 2423, Experimental).  The present invention is distinguished from Mouaziz et al in that Mouaziz et al fail to teach recirculating a product stream containing condensed vapor from the evaporative cooler (boiling cooler) via the separation vessel to the reactor (Cl. 18, lines 6-7; Cl. 27, lines 5-6) or cooling the product stream in a heat exchanger before entry into the separator vessel (Cl. 18, line 8; Cl. 27, lines 8-10).  
Yamada et al also disclose polymerization (microwave-assisted solution polycondensation of L-lactic acid) using a reactor, a boiling cooler and a water separator (“Dean-Stark trap”), arranged such that the product stream flows from the separation vessel into the reactor by means of gravitational force (page 5284, Fig. 1; page 5287, Experimental Section).  The present invention is distinguished from Yamada et al mainly in that Yamada et al fail to teach cooling the product stream in a heat exchanger before entry into the separator vessel (Cl. 18, line 8; Cl. 27, lines 8-10).  
JP ‘304 also discloses a reactor system that includes a reactor, a reflux condenser and a water separator (“Dean-Stark water separator”) (trans., paras 16, 23).  The disclosed system is utilized in a process for producing adamantly (meth)acrylates (id., para 7) and JP ‘304 actually seeks to suppress the polymerization of (meth)acrylic acid during the reaction (id., para 18).  The present invention is distinguished from JP ‘304 mainly in that JP ‘304 nowhere teaches cooling the product stream in a heat exchanger before entry into the separator vessel (Cl. 18, line 8; Cl. 27, lines 8-10).  
Moreover, applicant has provided comparative experiments demonstrating that producing a polymer (SAN) by means of the process of the present invention in a system 10 according to the invention affords continuous operation without reactor cleaning for about two years, compared to about 3 to 6 months for a prior art process for producing SAN wherein the vapor condensed in the evaporative cooler 40 was recirculated together with solvent and unreacted monomers directly into the reactor 50 (Spec., pages 12-13).  The system 10, as depicted in applicant’s Fig. 1, necessarily includes heat exchanger 82 arranged between evaporative cooler 40 and separation vessel 60.  As such, the comparative experiments demonstrate a practical benefit in terms of extended operation of a process representative of the present claimed invention versus a process representative of the closest prior art.  Further, it is considered that the demonstrated benefit would not have been reasonably predictable to one of ordinary skill in the art given the teachings of the available prior art.  
In light of the above discussion, it is evident as to why the aforementioned claims are indicated as allowable over the prior art. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/05-29-22